DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the database" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It should be the resolution database.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delacourt et al (US 10,552,796, hereinafter Delacourt, as disclosed in the IDS), in view of HSU et al (US 2013/0268936, hereinafter HSU, as disclosed in the IDS) and in view of Liu (US 2016/0219155, hereinafter Liu).

Regarding claim 1, Delacourt discloses a computer-implemented method for generating a dynamically configurable resolution route for transmitting a request object to one or more nodes in a network, the method comprising: 									receiving a trigger signal from a first node in a network, the trigger signal being indicative of a request object being generated at the first node (receiving a request for approval, step 140, Fig. 1, such as a workflow approval from a user); determining approval steps and executing the approval steps according to node determination rules (approval template associated with a multi-step process, includes a sequence of approvals needed, C:4 R:31-46, approval is done according to the rules, C: 12 R:24-27);									transmitting the request object to the one or more destination nodes in the network based on the dynamic resolution route (notifying the members of the approval group of the received request, step 150, Fig. 1); receiving a request object resolution signal from a final destination node in the resolution route (receiving one or more responses to the approval request, step 160, Fig. 1); and transmitting the request object resolution signal to the first node based on the request object resolution signal (returning the indication of the result to the requestor, step 180, Fig. 1);			but does not explicitly disclose generating a dynamic resolution route for transmitting the request object in the network based on a resolution scenario, the dynamic resolution route including the one or more destination nodes and the pathway to the one or more destination nodes.  HSU discloses a database for storing nodal data and workflow template operating between nodes, the workflow template having a plurality of route points each route point having a node, Para [0007], generating workflow route for the workflow object, searching for workflow template in database matching the workflow object, Para [0008], generate workflow route, Para [0024] and dynamic configuration and selection of workflows routes, Para [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in HSU in the system of Delacourt in order to specify and simplify all nodes in a workflow framework to achieve centralized control, dynamic retrieval and smart workflow automation;		and does not disclose retrieving a resolution process from a resolution process database and resolving the retrieved resolution process with respect to a resolution scenario.  Liu discloses resolution processes are stored in a table and the resolution processes can be applied to different scenarios, Para [0027]/Table 1 and 2.  Delacourt discloses information is stored in database tables within memory, C: 45 R: 45-46.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in Liu in the system of Delacourt in view with HSU in order to increase interoperability by effectively providing different resolution methods to varying scenarios that may occur.
Regarding claims 2 and 14, Delacourt discloses the computer-implemented method in claim 1/13, wherein the final destination node is one of the one or more destination nodes (notifying the members of the approval group of the received request, step 150, Fig. 1).
Regarding claims 3 and 15, Delacourt discloses the computer-implemented method in claim 1/13, but not further comprising: accessing a node determination rule; and evaluating the dynamic resolution route, including the one or more destination nodes and the pathway to the one or more destination nodes, in near-real-time based on the node determination rule.  HSU discloses conventional workflows can be flexibly corrected and configure workflows dynamically without amending the workflow one by one, abstract, and there are rules of the workflow template, Para [0021].
Regarding claims 4 and 16, Delacourt discloses the computer-implemented method in claim 3/15, but not further comprising: modifying the one or more destination nodes or the pathway to the one or more destination nodes in the dynamic resolution route.  HSU discloses conventional workflows can be flexibly correct and configured workflows dynamically without amending the workflow one by one, abstract.  
Regarding claims 5 and 17, Delacourt discloses the computer-implemented method in claim 1/13, wherein the request object resolution signal comprises a notification signal (returning the indication of the result to the requestor, step 180, Fig. 1, this can be considered a notification).
Regarding claims 6 and 18, Delacourt discloses the computer-implemented method in claim 1/13, wherein request object resolution signal comprises an approval of an action request, a denial of an action request, a cancellation of the action request, or a re-initiation of the request object (the result of the approval request can be an approval or a denial, C: 5 R: 1-30).
Regarding claim 8, Delacourt discloses the computer-implemented method in claim 1, but not wherein the resolution scenario is determined based on a resolution policy stored in a database.  HSU discloses a database for storing workflow template operating between nodes and generating workflow route according to workflow template Para [0007].
Regarding claim 9, Delacourt discloses the computer-implemented method in claim 1, further comprising: generating a destination node interface that includes a workflow inbox (approval groups retrieve approval request from an inbox, C: 21 R: 25-26, and the system defines who has access to various messages, C: 21 R: 17-20).
Regarding claim 11, Delacourt discloses the computer-implemented method in claim 9, wherein the destination node interface comprises a graphic user interface that includes a dynamic filter and a global search engine (end user has graphic user interface and user can search and filter search results, C: 37 R: 1-13).
Regarding claim 13, Delacourt discloses a computer-implemented method for generating a dynamically configurable resolution route for transmitting a request object to one or more nodes in a network, the method comprising: receiving a trigger signal from a first node in a network, the trigger signal being indicative of a request object being generated at the first node (receiving a request for approval, step 140, Fig. 1, such as a workflow approval from a user); determining approval steps and executing the approval steps according to node determination rules (approval template associated with a multi-step process, includes a sequence of approvals needed, C:4 R:31-46, approval is done according to the rules, C: 12 R:24-27);						iteratively transmitting the request object to the one or more destination nodes in the network based on the resolution route (notifying the members of the approval group of the received request, step 150, Fig. 1); receiving a request object resolution signal from a final destination node in the resolution route (receiving one or more responses to the approval request, step 160, Fig. 1); and transmitting the request object resolution signal to the first node based on the request object resolution signal (returning the indication of the result to the requestor, step 180, Fig. 1);			but does not discloses generating a resolution route for transmitting the request object in the network, the resolution route including the one or more destination nodes and the pathway to the one or more destination nodes; wherein a rule scenario is determined based on a resolution policy stored in the database.  HSU discloses a database for storing nodal data and workflow template operating between nodes, the workflow template having a plurality of route points each route point having a node, Para [0007], generating workflow route for the workflow object, searching for workflow template in database matching the workflow object, Para [0008], generate workflow route, Para [0024] and dynamic selection of workflows routes, Para [0027]; and does not disclose retrieving a resolution process from a resolution process database and resolving the retrieved resolution process with respect to a resolution scenario.  Liu discloses resolution processes are stored in a table and the resolution processes can be applied to different scenarios, Para [0027]/Table 1 and 2.  Delacourt discloses information is stored in database tables within memory, C: 45 R: 45-46.  
Regarding claim 20, Delacourt discloses a system (system, Fig. 2) that generates a dynamically configurable resolution route for transmitting a request object in a network, the system comprising: a network interface (interface module); a request object resolution unit arranged to: receive a trigger signal from a first node in a network, the trigger signal being indicative of a request object being generated at the first node (receiving a request for approval, step 140, Fig. 1, such as a workflow approval from a user); determining approval steps and executing the approval steps according to node determination rules (approval template associated with a multi-step process, includes a sequence of approvals needed, C:4 R:31-46, approval is done according to the rules, C: 12 R:24-27); send the request object to the one or more destination nodes in the network based on the dynamic resolution route (notifying the members of the approval group of the received request, step 150, Fig. 1); receive a request object resolution signal from a final destination node in the resolution route (receiving one or more responses to the approval request, step 160, Fig. 1); and send the request object resolution signal to the first node based on the request object resolution signal (returning the indication of the result to the requestor, step 180, Fig. 1);				but does not disclose generate a dynamic resolution route for transmitting the request object in the network based on a resolution scenario, the dynamic resolution route including the one or more destination nodes and the pathway to the one or more destination nodes. HSU discloses a database for storing nodal data and workflow template operating between nodes, the workflow template having a plurality of route points each route point having a node, Para [0007], generating workflow route for the workflow object, searching for workflow template in database matching the workflow object, Para [0008], generate workflow route, Para [0024] and dynamic selection of workflows routes, Para [0027]; and does not disclose retrieving a resolution process from a resolution process database and resolving the retrieved resolution process with respect to a resolution scenario.  Liu discloses resolution processes are stored in a table and the resolution processes can be applied to different scenarios, Para [0027]/Table 1 and 2.  Delacourt discloses information is stored in database tables within memory, C: 45 R: 45-46.  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delacourt, in view of HSU, in view of Liu and in view of Chandra et al (US 2014/0089390, hereinafter Chandra, disclosed in the IDS).

Regarding claims 7 and 19, Delacourt discloses the computer-implemented method in claim 1/13, wherein the request object resolution signal is transmitted via an application callback exit.  Chandra discloses the workflow completion information can be sent using a callback function, Para [0115].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in Chandra in the system of Delacourt, in view of HSU and Liu in order to reduce communication overhead and eliminate single point failure associated with direct communication between client application and multiple network services.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant has no actual argument but merely asserts the limitations are not disclosed by the cited references.  In response, argument is moot in view of a new reference being used in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461